Citation Nr: 1829015	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-31 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for tinnitus, and if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran had honorable active service in the United States Marine Corps from July 1976 to July 1980.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to the benefits sought.  The Veteran appealed the underlying decision in a Notice of Disagreement received in January 2013. 


FINDINGS OF FACT

1.  A May 2007 rating decision denied the claim of entitlement to service connection tinnitus; the Veteran did not appeal the decision.

2.  Evidence subsequently received is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus.

3.  The Veteran's current tinnitus cannot be reasonably disassociated with his active duty service.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision denying the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).
3.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that the Veteran's service treatment records and all identified VA and private treatment records have been obtained.  Moreover, the Veteran has been provided an appropriate VA examination.  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  The Board is also unaware of any such evidence.    

II.  New and Material Evidence 

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

B.  Factual Background and Analysis

The Veteran's claim of entitlement to service connection for tinnitus was initially denied by the RO in a May 2007 rating decision.  Evidence considered at that time of the aforementioned rating decision consisted of service treatment records, an April 2007 VA examination report, the Veteran's DD Form 214, and the Veteran's statements. 

The RO concluded that service connection for tinnitus was not warranted because the evidence failed to show that the Veteran had a current disability.  The Veteran was notified of the decision and his appellate rights but did not appeal.  
In July 2012, the Veteran submitted a statement requesting that the claim of entitlement to service connection for tinnitus be reopened.  In the January 2013 rating decision on appeal, the RO reopened the issue of entitlement to service connection for tinnitus; however, it denied the claim on the merits.  Notwithstanding the RO's actions, the Board must make its own determination on this matter.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

Evidence received since the May 2007 rating decision includes statements from the Veteran indicating that he has experienced ringing in his ears since active service and since he was 19, and a January 2013 VA examination and opinion. 

Significantly, the aforementioned VA examination report dated in January 2013 demonstrates a current diagnosis of tinnitus.  In addition, the Veteran has consistently asserted that he ringing in his ears since active service.  The Veteran's statements and his current diagnosis of tinnitus suggest a possible relationship between his current diagnosis and active service.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.

III.  Service Connection 

A.  Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Factual Background and Analysis

The Veteran contends that his current tinnitus began during active service.  Specifically, he asserts that he was exposed to acoustic trauma coincident to his duties as a tow gunner in the United States Marine Corps, as the missile system fired in close proximity to his head.  He further reported that he experienced ringing in his ears since active service, as he was not provided hearing protection in service.  
In this regard, the Veteran's service personnel records demonstrate that he completed tow basic gunnery course, and serviced as an assaultman.    

Service treatment records include the report of a May 1980 separation examination, which notes high frequency hearing loss.

Post-service records include the report of a January 2013 VA examination, in which the examiner concedes the Veteran's noise exposure during active service due to his duties as a tow gunner.  In addition, the Veteran reported that he experienced ringing in his ears since age 19 and since active service.  Further, he denied any post-service recreational or occupational noise exposure.   Upon examination, the examiner diagnosed tinnitus.  The examiner concluded that he could not provide a medical opinion regarding the etiology of the Veteran's current tinnitus without resorting to speculation.  In providing this opinion, the examiner noted that the Veteran's claims file was not available for review.  

In a subsequent January 2013 addendum opinion, the VA examiner found that the Veteran's current tinnitus was "less likely" caused by or a result of active service, to include noise exposure or hearing loss.  In providing this opinion, the examiner in significant part, noted that there was "no mention" of tinnitus in the Veteran's service treatment records.
The Board finds the January 2013 VA opinion inadequate for adjudication purposes.  In this regard, the examiner failed to acknowledge the lay assertions of record regarding the Veteran's in-service noise exposure and ringing in his ears since that time.  Such statements are competent evidence regarding his in-service noise exposure and observable symptoms that he experienced ever since military service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, although the Veteran's service treatment records are silent for any complaints, treatment, or diagnoses of tinnitus; the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  Accordingly, the January 2013 VA opinion is of no probative value.  

In sum, the Veteran's history of noise exposure in service is consistent with his service as an assaultman in the U.S. Marine Corps, and his statements as to the onset of his tinnitus are competent and credible evidence.  Tinnitus is a subjective sensation, which lay evidence is competent to describe, to include the time of onset.  In addition, the Veteran has presented credible written statements regarding his in-service incurrence of noise exposure and tinnitus.  Accordingly, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).












	(CONTINUED ON NEXT PAGE)
ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for tinnitus is granted.

Entitlement to service connection for tinnitus is granted. 




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


